DORSEY, Justice,
concurring.
I concur in the affirmance of the judgment of the trial court. However, I do not find it is necessary to interpret the provisions of Chapter 31 of the Texas Parks and Wildlife Code, its relationship to the Certificate of Title Act, and Section 2.326 c and 2.403 b of the Texas Business and Com*816merce Code. Therefore, I do not join in the majority’s interpretation of Chapter 31 of the Parks and Wildlife Code.
Appellant/plaintiff filed this action for damages based on violation of the Deceptive Trade Practices Act and breach of contract, both causes of action being founded upon misrepresentations by the defendant/appellee. There are no pleadings for rescission nor any allegations that the sale was void because of the failure of the seller to comply with Section 31 of the Texas Parks and Wildlife Code. Appellant’s pleadings were never amended nor was leave sought to amend the pleadings, although the applicability of the provision of the code requiring certificate of title to be issued was argued before the trial court.
As those matters were not plead, and the trial court did not enter findings of fact or conclusions of law, I do not find it necessary to address the possible applicability of those acts.
After carefully reviewing the entire record, I do not find that the trial court’s implied findings against appellant’s pled causes of action were so against the great weight and preponderance of the evidence so as to be manifestly unjust.
The judgment is properly affirmed.